Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 September 13, 2008 (Date of Earliest Event Reported) GAMMACAN INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 0-32835 33-0956433 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 39 Jerusalem St. Kiryat Ono 55423 Israel (Address of principal executive offices) (972) (3) 738-2616 (Registrants telephone number, including area code) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers On September 13, 2008, Steven Katz tendered his resignation, effective as of such date, as Chairman of the Board of Directors and as President of the registrant. Mr. Katz resigned for personal reasons and did not resign because of a disagreement with the registrants management or on any matter relating to its operations, polices or practices. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: September 16, 2008 GAMMACAN INTERNATIONAL, INC. By: /s/ Patrick N.J. Schnegelsberg Name: Patrick N.J. Schnegelsberg Title: Chief Executive Officer
